Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 July 1774
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
Glasgow 27th July 1774
I am fearfull you will be tired with my scribblings but I am so fond of writing, (especially to you) that I venture to intrude on your patience, tho’ I am sensible my letters are of no importance. You I hope will excuse me. I endeavour to gain as much advantage from my travels as I can, and if I should reap no pecuniary benifit, I think I shall gain knowledge and experience, which nothing can deprive me of, and I am still further pleased, that our expences do not amount to near the Sum we allowed ourselves. I find they give 15 months credit in this place, and ship the goods at the original price, free of commission or any other charge. This makes a great difference between purchasing of the manufacturers, and the merchants, in the manufacture of garters Tapes &c, the Merchant has 2½ Per Cent discount from the price, 3 Per Cent Commisions 6 months longer credit, equal to 2½ Per Cent more, 7½ Per Cent discount for ready money, which is 2½ Per Cent more than the interest he allows so that even in this triffling article, he gains 10 Per Cent when he proffesses to gain but 3. In many other kinds of goods, he gains much more, and as I shall now have a credit in these different places, I shall at any time be able to procure Goods at least 10 Per Cent cheaper than I have hitherto been obliged to pay. I greatly depend on the pleasure of hearing from you at Edinburg. I shall carefully attend to whatever advice you may kindly bestow on me, and where you percive I act wrong, I shall be obliged by your admonitions, which shall never fail of their effect.
My best regards to Mrs. Stevenson, I have been in such a continual round of confusion that I am quite fatigued, and long for a calm hour in Craven Street, in her company. I begin to think of London as my home, and shall be almost as happy on my return there, as on my arrival in Boston. I hope Mrs. Hewson is well, please to remember me most affectionately to her, and Miss Hewson, as also to Mrs. Barwell Mrs. Blunt master Temple and all enquiring Friends. I am with the greatest Respect Your dutifull and affectionate Kinsman
J Williams Junr

I beg sir you will let me know by a Line at Leeds, whether you expect to go out this fall, and how long first, as I shall be very unhappy if I miss seeing you again in London.

 
Addressed: To / Doctr Benja Franklin / at Mrs Stevensons In / Craven Street / Strand / London / (postpaid)
